Citation Nr: 0817091	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of 
circumcision.

3.  Entitlement to service connection for vision loss, 
secondary to flash burns.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for chest pain, claimed 
as secondary to asthma.

6.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.

The veteran and his wife testified before a Decision Review 
Officer at the RO in July 2006.  A transcript of the hearing 
is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records show that he reported 
asthma on enlistment examination and on separation 
examination.  There is no indication that he was treated for 
the disease during service.  However, statements from his 
wife and her siblings indicate that he complained of an 
exacerbation of asthma while he was stationed in Thailand, 
and that his wife sent him over-the-counter medication.  
Statements by a private physician and a VA physician suggest 
that his asthma is related to service.  On VA examination in 
June 2005, the examiner indicated that it was possible but 
not very likely that asthma was aggravated by welding in 
service.  Considering the conflict in the record concerning 
whether the veteran's asthma was aggravated during service, 
the Board has concluded that an additional examination is 
warranted.

Regarding the veteran's claimed skin condition, the Board 
observes that he was treated in August 1967 for "jock 
itch".  VA treatment records show that the veteran was 
treated for herpes zoster in October 2001 and probable tinea 
cruris in November 2005.  He has provided a history of "jock 
itch" since service.  An examination to determine the 
etiology of this claimed condition is in order.

Finally, the record reflects that the veteran is in receipt 
of benefits through the Social Security Administration (SSA).  
The basis for such benefits is unclear.  As records 
supportive of the veteran's claims might be in the possession 
of the SSA, the AOJ should obtain any records pertaining to 
the veteran's receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made.

The veteran is notified that if he has any evidence 
pertaining to his claim which was not previously submitted to 
VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Obtain a copy of the SSA's decision 
awarding the veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits. Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  

2.  Schedule the veteran for a VA 
respiratory examination to determine 
whether his claimed asthma was aggravated 
by service.  Upon examination and review 
of the entire claims folder, the examiner 
should provide an opinion regarding 
whether the veteran's asthma increased in 
severity during service.  If so, the 
examiner should provide an opinion 
regarding whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the severity of 
the veteran's asthma increased beyond the 
natural progression of the disease.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the veteran for a VA 
dermatology examination to determine the 
extent and etiology of his claimed skin 
condition.  The examiner should identify 
all currently present skin disability.  
Upon examination and review of the entire 
claims folder, the examiner should 
provide an opinion regarding whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that any currently existing skin 
disability is related to any injury or 
disease in service.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



